UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7853


DARNELL L. HUNTER,

                Petitioner – Appellant,

          v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:08-cv-01050-CMC)


Submitted:   April 27, 2010                 Decided:   June 1, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darnell L. Hunter,    Appellant Pro Se.    Melody Jane Brown,
Assistant Attorney     General, Donald  John  Zelenka, Deputy
Assistant Attorney    General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darnell L. Hunter seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on Hunter’s 28 U.S.C. § 2254 (2006) petition and

denying his Fed. R. Civ. P. 59(e) motion to alter or amend.

These orders          are    not    appealable     unless     a    circuit      justice         or

judge    issues        a     certificate      of      appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue    absent        “a     substantial      showing       of    the     denial          of    a

constitutional         right.”          28   U.S.C.    § 2253(c)(2).            A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the     district       court       is    debatable      or    wrong       and       that        any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee, 252

F.3d    676,    683-84        (4th Cir.       2001).         We    have    independently

reviewed the record and conclude that Hunter has not made the

requisite showing.                Accordingly, we deny Hunter’s motion for a

certificate      of        appealability       and     dismiss     the     appeal.               We

dispense       with        oral    argument     because      the    facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED

                                               2